Citation Nr: 1107612	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-17 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 2005.

These issues come to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a Travel Board hearing in the April 2009 
substantive appeal.  A Travel Board hearing was scheduled for 
July 2009; however, the Veteran notified the RO that she would be 
unable to attend the hearing at that date and she requested that 
the hearing be rescheduled.  In January 2011, the Veteran's 
representative submitted a letter asserting that the Veteran 
wanted to withdrawal her request for a Board hearing.  
Accordingly, the Board considers the Veteran's hearing request to 
be withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2010).

In April 2009, the Veteran submitted additional evidence, a 
medical opinion, to support her claim.  The Veteran did not 
submit a waiver of initial RO review of this evidence.  
Nonetheless, the Board will not refer this evidence to the RO, 
because the benefit to which the evidence relates can be granted 
in full on appeal without such referral.  See 38 C.F.R. 
20.1304(c) (2010).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue on 
appeal. 


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's GERD 
is related to active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, GERD was 
incurred in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Merits of the Claim for Service Connection

In a November 2005 VA examination, the Veteran reported a history 
of a burning sensation in the epigastric region starting around 
2003 while she was in service.  The Veteran, as a nurse, did not 
seek treatment from a physician and started treating herself 
conservatively with Tums.  She reported that her symptoms became 
worse and she sought treatment for her problems a few months 
prior to discharge from military service.  The examiner diagnosed 
the Veteran with GERD. The RO construed the Veteran's statements 
in the November 2005 VA examination as a service connection claim 
for GERD.  Essentially, the Veteran contends that her symptoms of 
GERD began during active military service.  

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 20002); 38 C.F.R. § 
3.303 (2010).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Hickson element is through a demonstration 
of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 
C.F.R. § 3.303(b).  

As noted above, in assessing whether the Veteran is entitled to 
service connection for GERD, the Board must determine whether the 
Veteran has a current diagnosis of the claimed disorder.  A 
private treatment record dated in April 2005 shows that the 
Veteran has a current diagnosis of GERD.  Thus, the Veteran has 
the claimed disorder. 

The Veteran asserts that she first started having symptoms of 
GERD during military service and that she finally sought 
treatment for this disorder a few months prior to being 
discharged from military service.  The Veteran's service 
treatment records do not show that the Veteran complained of or 
sought treatment for stomach problems, including GERD during 
active military service.  
After military service, the first evidence of treatment for a 
stomach disorder was in April 2005, less than a month after 
discharge from military service.  The physician diagnosed the 
Veteran with GERD and he prescribed Prevacid.  This diagnosis was 
confirmed through an endoscopy in August 2005.

Although there is no medical documentation of GERD during 
military service, the Board finds that the statements from the 
Veteran are competent and credible as to having symptoms of GERD 
during military service.  The Board notes that the Veteran denied 
having frequent indigestion and heartburn in the December 2004 
report of medical history and she did not list any stomach 
disorders with respect to her indication that she has or has had 
problems with her stomach, liver, intestines or ulcers.  
Nonetheless, the evidence shows that the Veteran sought treatment 
within three weeks after discharge from military service.  The 
April 2005 treatment record shows that the Veteran provided a 
history of having heartburn for years and she has had symptoms 
every day for approximately a month.  These statements were made 
when medical treatment was being rendered and they were made to 
ascertain the Veteran's then-state of physical fitness.  Thus, 
the Board finds that the medical history reported by the Veteran 
to a medical professional in seeking treatment for a medical 
disorder is credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (observing that statements made to physicians for purposes 
of diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order to 
receive proper care).  Accordingly, the evidence supports the 
Veteran's claim that she had GERD during military service.  

The Board observes that the Veteran was not provided with a VA 
opinion with respect to her service connection claim for GERD.  
However, the record contains a letter from a physician with the 
Air Force received in April 2009.  He indicated that he reviewed 
the Veteran's records and he emphasized multiple cases of 
sinusitis during military service.  The Veteran provided a 
history of having frequent burning along her esophagus and 
stomach that was treated with over the counter antacid products 
while on active duty prior to being prescribed proton pump 
inhibitors.  The physician noted that there are a number of 
studies linking gastric reflux with chronic sinusitis in adults 
and that her records reveal less episodes of sinusitis since she 
has been on proton pump inhibitors to treat her GERD.  The 
physician concluded that since GERD is recognized as a cause of 
sinusitis and the episodes of sinusitis are less frequent since 
the initiation of therapy, it is more likely than not that the 
repetitive bouts of sinusitis were probably caused by or 
aggravated by GERD.  This medical opinion indicates that the 
Veteran had GERD during military service.  Furthermore, the 
medical opinion was based on a clear rationale based on the 
medical evidence of record, the Veteran's competent and credible 
statements of symptoms of GERD during military service and 
medical literature.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Thus, the Board finds that the 
medical opinion is highly probative and persuasive on the issue 
of whether the Veteran's current diagnosis of GERD began during 
military service.  

Furthermore, the Veteran has consistently maintained that she had 
symptoms of GERD during military service and there is evidence of 
continuity of symptoms of GERD since military service.  Id. at 5-
6.  The Veteran is competent to report continuity of symptoms of 
GERD since military service.  As a nurse, she is also competent 
to report that her symptoms in service are related to her current 
diagnosis of GERD.  Furthermore, as discussed previously, that 
Board finds that the Veteran's statements with respect to 
symptoms of GERD in service and a continuity of symptoms since 
service are credible.  In fact, the medical evidence tends to 
support a continuity of symptoms since service as the Veteran 
sought treatment for GERD within three weeks after discharge from 
military service. 

Based on the foregoing, the evidence of record reveals that the 
Veteran provided credible evidence of post-service continuity 
symptomatology of the same symptoms she had during service and 
medical evidence that shows the Veteran's current diagnosis of 
GERD is related to military service.  Accordingly, the evidence 
is at least in equipoise with respect to whether the Veteran's 
current GERD was incurred during active military service.  
Resolving all reasonable doubt in the Veteran's favor, the claim 
of entitlement to service connection for GERD is warranted.


				
							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for GERD is granted.




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


